Exhibit 10.6.2

 

CENTRAL GARDEN & PET COMPANY

NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, made as of this [    ]th day of February, 200[    ], between
CENTRAL GARDEN & PET COMPANY, a Delaware corporation (the “Company”) and [Name
of Director] (the “Director”).

 

1. Grant of Award. The Company hereby grants to the Director under the Central
Garden & Pet Company Nonemployee Director Equity Incentive Plan (the “Plan”), as
a separate incentive in connection with his or her Board service and not in lieu
of any salary or other compensation for his or her services, an award of
[$10,000/Fair Market Value per Share] shares of restricted common stock, $.01
par value (“Common Stock”) of the Company (“Restricted Shares”) on the date
hereof, subject to all of the terms and conditions in this Agreement and the
Plan.

 

2. Shares Held in Escrow. Unless and until the Restricted Shares shall have
vested in the manner set forth in paragraphs 4 or 5, such shares shall be issued
in the name of the Director and held by the Secretary of the Company as escrow
agent (the “Escrow Agent”), and shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated. The Company may
instruct the transfer agent for its Common Stock to place a legend on the
certificates representing the Restricted Shares or otherwise note its records as
to the restrictions on transfer set forth in this Agreement. The certificate or
certificates representing such shares shall be delivered by the Escrow Agent to
the Director only after the shares have vested and all other terms and
conditions in this Agreement have been satisfied.

 

3. Certificate Legend. In addition to any legends placed on the certificates
pursuant to paragraph 2 of this Agreement, and until the restrictions on such
shares shall have lapsed, each certificate representing Restricted Shares shall
bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in a Restricted Stock Award
Agreement. A copy of such Restricted Stock Award Agreement may be obtained from
the Secretary of Central Garden & Pet Company.”

 

4. Restriction on Shares. Except as otherwise provided in this Agreement, the
restrictions on the Restricted Shares shall lapse as to 100% of such shares six
(6) months from the date of this Agreement. If, prior to such date, the Director
terminates his or her service on the Board on account of death or permanent and
total disability within the meaning of Section 22(e)(3) of the Internal Revenue
Code, such restrictions shall lapse in full upon such termination of service.

 

5. Committee Discretion. The Board may decide, in its absolute discretion, to
accelerate the lapse of any restrictions on the balance, or some lesser portion
of the balance, of Restricted Shares at any time. If so accelerated, such
restrictions shall be considered to have lapsed as of the date specified by the
Board.



--------------------------------------------------------------------------------

6. Withholding of Taxes. Notwithstanding anything in this Agreement to the
contrary, no certificate representing Restricted Shares may be released from the
escrow established pursuant to paragraph 2 of this Agreement unless and until
the Director shall have delivered to the Company the full amount of any federal,
state or local income or other taxes which the Company may be required by law to
withhold with respect to such shares. Pursuant to such procedures as may be
established by the Board in its discretion, the Director may elect to satisfy
any such income tax withholding requirement by having the Company withhold
shares of Common Stock otherwise deliverable to the Director or by delivering to
the Company already-owned shares of Common Stock, provided that the Board, in
its discretion, may disallow satisfaction of such withholding by the delivery or
withholding of stock.

 

7. After the Death of the Director. Any distribution or delivery to be made to
the Director under this Agreement shall, if the Director is then deceased, be
made to the Director’s designated beneficiary, or if no such beneficiary
survives the Director, the person or persons entitled to such distribution or
delivery under the Director’s will or, if the Director shall fail to make
testamentary disposition of such property, his or her legal representative. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

8. Conditions to Issuance of Restricted Shares. The Restricted Shares
deliverable to the Director may be either previously authorized but unissued
shares or issued shares which have been reacquired by the Company. The Company
shall not be required to issue any certificate or certificates for shares of
stock hereunder prior to fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Board shall, in its absolute discretion, deem necessary or advisable;
and

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency, which the Board shall, in its absolute discretion,
determine to be necessary or advisable; and

 

(d) The lapse of such reasonable period of time following the date of grant of
Restricted Shares as the Board may establish from time to time for reasons of
administrative convenience.

 

9. No Rights of Stockholder. Neither the Director nor any person claiming under
or through the Director shall be, or have any of the rights or privileges of, a
stockholder of the

 

2



--------------------------------------------------------------------------------

Company in respect of any shares deliverable hereunder unless and until
certificates representing such shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Director or the Escrow Agent. Except as provided in paragraph 10, after such
issuance, recordation and delivery, the Director shall have all the rights of a
stockholder of the Company with respect to voting such shares and receipt of
dividends and distributions on such Shares.

 

10. Changes in Stock. In the event that as a result of a stock dividend, stock
split, reclassification, recapitalization, combination of shares or the
adjustment in capital stock of the Company or otherwise, or as a result of a
merger, consolidation, spin-off or other reorganization, the Company’s Common
Stock shall be increased, reduced or otherwise changed, and by virtue of any
such change the Director shall in his or her capacity as owner of Restricted
Shares which have been awarded to him or her (the “Prior Shares”) be entitled to
new or additional or different shares of stock or securities (other than rights
or warrants to purchase securities), such new or additional or different shares
or securities shall thereupon be considered to be Restricted Shares and shall be
subject to all of the restrictions and other conditions which were applicable to
the Prior Shares pursuant to this Agreement. If the Director receives rights or
warrants with respect to any Prior Shares, such rights or warrants may be held
or exercised by the Director, provided that until such exercise any such rights
or warrants and after such exercise any shares or other securities acquired by
the exercise of such rights or warrants shall be considered to be subject to all
of the restrictions and other conditions which were applicable to the Prior
Shares pursuant to this Agreement. The Committee in its absolute discretion at
any time may accelerate the lapse of restrictions on all or any portion of such
new or additional shares of stock or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.

 

11. Committee Authority. The Board shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation and
application of this Agreement as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Board in good faith shall be final and binding upon
the Director, the Company and all other interested persons, and shall be given
the maximum deference permitted by law. No member of the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to this Agreement.

 

12. Non-Transferability of Award. Except as otherwise herein provided, the
shares of Restricted Shares herein granted and the rights and privileges
conferred hereby shall not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and shall not be subject to
sale under execution, attachment or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of such award, or of
any right or privilege conferred hereby, contrary to the provisions hereof, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred hereby, such award and the rights and
privileges conferred hereby shall immediately become null and void.

 

13. Binding Agreement. Subject to the limitation on the transferability of the
Restricted Shares contained in paragraph 12, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

3



--------------------------------------------------------------------------------

14. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 1340 Treat Blvd., Suite 600, Walnut Creek, CA 94597 or at such other address
as the Company may hereafter designate in writing. Any notice to be given to the
Director shall be addressed to the Director at the address set forth beneath the
Director’s signature hereto, or at such other address as the Director may
hereafter designate in writing. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified and deposited, postage and registry fee
prepaid, in a United States post office.

 

15. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for any interpretation or construction of this Agreement.

 

16. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

 

17. Severability of Agreement. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement, in duplicate, the
day and year first above written.

 

   

CENTRAL GARDEN & PET COMPANY

 

    By:  

 

 

--------------------------------------------------------------------------------

   

[Officer]

[Title]

   

--------------------------------------------------------------------------------

       

[Name of Director]

 

       

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------

       

Address

 

       

--------------------------------------------------------------------------------

        Social Security Number        

 

5